This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                             No. 33,748

 5 CARLA CHACON,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Jacqueline D. Flores, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Jorge A. Alvarado, Chief Public Defender
13   Santa Fe, NM
14   Josephine H. Ford, Assistant Appellate Defender
15   Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 FRY, Judge.

19   {1}    Defendant appeals from the district court’s judgment in an on-record appeal,

20 affirming the metropolitan court’s sentencing order that convicted Defendant for DWI,
 1 improper left turn, and failure to maintain traffic lane. Unpersuaded by Defendant’s

 2 docketing statement, we entered a notice of proposed summary disposition, proposing

 3 to affirm. Defendant has filed a memorandum in opposition to our notice. We remain

 4 unpersuaded and affirm.

 5   {2}   On appeal, Defendant challenges the sufficiency of the evidence to support her

 6 conviction for DWI, under the “impaired to the slightest degree” standard. [DS 10;

 7 MIO 8-11] Specifically, Defendant argues that her driving did not indicate

 8 impairment, nor did her conduct throughout the stop, and nor did her performance on

 9 the field sobriety tests (FSTs). [DS 8-9; MIO 7-8] Also, Defendant points out that her

10 BAC was .06/.05. [DS 8; MIO 7]

11   {3}   Our notice stated our view that the district court entered a thorough and

12 accurate memorandum opinion, addressing all the same matters raised in the current

13 appeal. Because Defendant did not seem to dispute the district court’s recitation of the

14 operative facts, our notice proposed to adopt that section of the district court’s

15 opinion. [RP 95-97] In response to our notice, Defendant provides us with another

16 detailed recitation of the facts, [MIO 1-8] identical to the facts in the docketing

17 statement, [DS 1-9] and again does not indicate whether she disputes any facts as set

18 forth by the district court. We continue to see no material distinction between the facts




                                               2
 1 as set forth in the district court’s opinion [RP 95-97] and those set forth in

 2 Defendant’s response. [MIO 1-8]

 3   {4}   Our notice also stated our view that the district court accurately set forth the

 4 State’s burden of proof, the standard of review, and guiding principles regarding our

 5 deference to the fact-finder’s role in weighing the evidence and resolving matters of

 6 credibility. [RP 97-99] Our notice added only our proposed reliance on two cases to

 7 further demonstrate why we believed the evidence against Defendant was sufficient.

 8 We explained to Defendant that if she wanted this Court to arrive at a different

 9 conclusion, in any response she may have wished to file, she needed to persuade us

10 that the district court’s analysis of the facts was incorrect.

11   {5}   Defendant’s memorandum in opposition to our notice acknowledges that New

12 Mexico case law does not support her position, but she continues to challenge the

13 sufficiency of the evidence. [MIO 9] Defendant’s response focuses on our reliance on

14 Defendant’s performance on the field sobriety tests (FSTs) in our analysis of whether

15 sufficient evidence supports her DWI conviction. [MIO 9-11] Defendant argues that

16 FST results do not accurately or reliably measure impairment by alcohol. [Id.]

17   {6}   We note that the district court’s opinion also addressed this concern, and did so

18 appropriately. [RP 98-99] Evidence of Defendant’s unsatisfactory performance on the

19 FSTs was presented to illustrate her difficulty following directions, maintaining


                                               3
 1 balance, and perform other simple tasks. [RP 96, 98] Our case law considers an

 2 officer’s observations of such manifestations as commonly understood features of

 3 intoxication that are probative of impairment. See, e.g, State v. Neal, 2008-NMCA-

 4 008, ¶ 29, 143 N.M. 341, 176 P.3d 330 (observing that the subject’s unsatisfactory

 5 performance on field sobriety testing, including his failure to follow instructions and

 6 lack of balance, constituted signs of intoxication which supported his conviction for

 7 driving under the influence of alcohol); State v. Torres, 1999-NMSC-010, ¶ 31, 127

 8 N.M. 20, 976 P.2d 20 (recognizing that most FSTs are self-explanatory and address

 9 commonly understood signs of intoxication). Also, other evidence as discussed in the

10 district court’s opinion—Defendant’s erratic driving, odor of alcohol, bloodshot,

11 watery eyes, slurred speech, and breath alcohol results of .06 and .05, showing the

12 presence of alcohol [RP 95-98]—provided the fact finder with additional evidence

13 upon which to convict her for DWI. See generally State v. Baldwin, 2001-NMCA-063,

14 ¶ 16, 130 N.M. 705, 30 P.3d 394 (stating that fact finders may draw on their life

15 experiences and understanding of human behavior during a state of intoxication to

16 draw reasonable inferences).

17   {7}   For the reasons stated in this opinion and in our notice, we hold that sufficient

18 evidence of DWI was presented. Accordingly, we affirm the metropolitan court’s

19 sentencing order.


                                               4
1   {8}   IT IS SO ORDERED.

2

3
4                             CYNTHIA A. FRY, Judge

5 WE CONCUR:



6
7 JONATHAN B. SUTIN, Judge


8
9 M. MONICA ZAMORA, Judge




                               5